Opinion by
Keefe, J.
At the trial a letter from the shipper was found among the papers, submitting the case upon the record, without the introduction of evidence. Upon examination it was found that the article could have been admitted without duty under subsection 9 of section 308 as amended by the Customs Administrative Act of 1938. It was not so entered, however, nor were the regulations attending the entry and exportation thereof complied with. Under the circumstances the court entered judgment in favor of the Government.